Exhibit 10.1

SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT

Second Amendment to First Amended and Restated Credit Agreement, dated June 8,
2016, by and among Papa John's International, Inc., a Delaware corporation (the
"Borrower"), each of the Guarantors (as listed on the signature pages hereto),
the Banks (as hereinafter defined) and PNC Bank, National Association, in its
capacity as administrative agent for the Banks (in such capacity, the
"Administrative Agent") (the "Second Amendment").

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, RSC Insurance Services Ltd., a Bermuda
company, the Banks and the Administrative Agent have entered into that certain
First Amended and Restated Credit Agreement, dated April 30, 2013, as amended by
that certain First Amendment to First Amended and Restated Credit Agreement,
dated October 31, 2014 (as further amended, restated, modified or supplemented
from time to time, the "Credit Agreement"); and

WHEREAS, the Borrower hereby requests that the Revolving Credit Commitments be
increased by One Hundred Million and 00/100 Dollars ($100,000,000.00) in
accordance with Section 2.11 of the Credit Agreement (as such Section exists
prior to the effectiveness of this Second Amendment), and in connection with the
foregoing the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement, and the Administrative Agent and each of the Banks desire
to permit such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.All capitalized terms used herein that are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2.The cover page of the Credit Agreement is hereby amended to delete the
reference to "$400,000,000.00" set forth therein and in its stead insert a
reference to "$500,000,000.00".

3.The first "WHEREAS" clause of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

WHEREAS, the Borrower has requested the Banks to provide a revolving credit
facility (including a letter of credit subfacility) to the Borrower in an
aggregate principal amount, subject to Section 2.10 [Reduction of Revolving
Credit Commitments] and Section 2.11 [Increase of Revolving Credit Commitments],
not to exceed Five Hundred Million and 00/100 Dollars ($500,000,000.00); and





--------------------------------------------------------------------------------

 



4.The definition of Daily LIBOR Rate set forth in Section 1.1 of the Credit
Agreement is hereby amended to add the following new paragraph to the end
thereof:

Notwithstanding the foregoing, if the Daily LIBOR Rate as determined above would
be less than zero (0.00), such rate shall be deemed to be zero (0.00) for
purposes of this Agreement.

5.The definition of Euro-Rate set forth in Section 1.1 of the Credit Agreement
is hereby amended to add the following new paragraph to the end thereof:

Notwithstanding the foregoing, if the Euro-Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

6.Section 2.11 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserting the following:

2.11Reserved.

7.Part 1 of Schedule 1.1(B) of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted Part 1 of Schedule 1.1(B) of the Credit
Agreement set forth on Exhibit A attached hereto and made a part hereof.

8.The provisions of Sections 2 through 7 of this Second Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent and its counsel:

(a)this Second Amendment, duly executed by the Borrower, the Guarantors, the
Banks and the Administrative Agent;

(b)the documents listed in the Preliminary Closing Agenda set forth on Exhibit B
attached hereto and made a part hereof;

(c)payment of all fees and expenses owed to the Administrative Agent and its
counsel and the Banks in connection with this Second Amendment (including,
without limitation, any such fees and expenses payable pursuant to that separate
fee letter, dated of even date herewith, executed and delivered by the
Administrative Agent and acknowledged and agreed to by the Borrower);  and

(d)such other documents as may be reasonably requested by the Administrative
Agent.

9.The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by them pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.



2

 

--------------------------------------------------------------------------------

 



10.The Loan Parties hereby represent and warrant to the Administrative Agent and
each of the Banks that (i) the Loan Parties have the legal power and authority
to execute and deliver this Second Amendment; (ii) the officers of the Loan
Parties executing this Second Amendment have been duly authorized to execute and
deliver the same and bind such Loan Parties with respect to the provisions
hereof; (iii) the execution and delivery hereof by the Loan Parties and the
performance and observance by the Loan Parties of the provisions hereof, of the
Credit Agreement and of all documents executed or to be executed therewith, do
not violate or conflict with the organizational documents of the Loan Parties or
any Law applicable to the Loan Parties or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against the Loan Parties; and (iv) this Second
Amendment, the Credit Agreement and the documents executed or to be executed by
the Loan Parties in connection herewith or therewith constitute valid and
binding obligations of the Loan Parties in every respect, enforceable in
accordance with their respective terms.

11.The Loan Parties represent and warrant to the Administrative Agent and each
of the Banks that (i) no Event of Default or Potential Default exists under the
Credit Agreement, nor will any occur as a result of the execution and delivery
of this Second Amendment or the performance or observance of any provision
hereof, (ii) the Schedules attached to and made a part of the Credit Agreement,
as amended by this Second Amendment, are true and correct as of the date hereof
and there are no modifications or supplements thereto, and (iii) they presently
have no claims or actions of any kind at law or in equity against the Banks or
the Administrative Agent arising out of or in any way relating to the Credit
Agreement or the other Loan Documents.

12.Each reference to the Credit Agreement that is made herein, in the Credit
Agreement or in any other document executed or to be executed in connection
herewith or with the Credit Agreement shall hereafter be construed as a
reference to the Credit Agreement as amended hereby.

13.The agreements contained in this Second Amendment are limited to the specific
agreements made herein.  Except as amended hereby, all of the terms and
conditions of the Credit Agreement shall remain in full force and effect.  This
Second Amendment amends the Credit Agreement and is not a novation thereof.

14.This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

15.This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles of the conflicts of law thereof.  The Loan Parties, the Banks and
the Administrative Agent hereby consent to the jurisdiction and venue of the
Supreme Court of New York County and the United States District Court for the
Southern District of New York with respect to any suit arising out of or
mentioning this Second Amendment.

 

[INTENTIONALLY LEFT BLANK]

 

 



3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Second Amendment to be duly executed by their duly authorized
officers on the date first written above.

 

 

 

 

 

 

BORROWER:

 

 

 

WITNESS

 

PAPA JOHN'S INTERNATIONAL, INC

 

 

 

 

 

 

/s/ Kenneth M. Cox

 

By:   /s/ Lance F. Tucker                   (Seal)

 

 

Name: Lance F. Tucker

 

 

Title: Senior Vice President, Chief

 

 

Financial Officer, Chief Administrative

 

 

Officer and Treasurer

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

WITNESS:

 

PAPA JOHN'S USA, INC.

 

 

 

/s/ Kenneth M. Cox

 

By:   /s/ Lance F. Tucker                             

 

 

Name: Lance F. Tucker

 

 

Title: Senior Vice President, Chief

 

 

Financial Officer, Chief Administrative

 

 

Officer and Treasurer

 

 

 

 

 

 

WITNESS:

 

PREFERRED MARKETING SOLUTIONS, INC.

 

 

 

/s/ Kenneth M. Cox

 

By:   /s/ Lance F. Tucker                               

 

 

Name:  Lance F. Tucker

 

 

Title: Treasurer

 

 

 

 

 

 

WITNESS

 

CAPITAL DELIVERY, LTD

 

 

 

/s/ Kenneth M. Cox

 

By:   /s/ Lance F. Tucker                                

 

 

Name: Lance F. Tucker

 

 

Title:  President and Treasurer

 

 

 

 

 

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

WITNESS:

 

RISK SERVICES CORP.

 

 

 

/s/ Kenneth M. Cox

 

By:    /s/ Lance F. Tucker                              

 

 

Name: Lance F. Tucker

 

 

Title:  President and Treasurer

 

 

 

 

 

 

WITNESS:

 

PJ FOOD SERVICE, INC.

 

 

 

/s/ Kenneth M. Cox

 

By:    /s/ Lance F. Tucker                               

 

 

Name: Lance F. Tucker

 

 

Title:  Treasurer

 

 

 

 

 

 

WITNESS

 

TRANS PAPA LOGISTICS, INC.

 

 

 

/s/ Kenneth M. Cox

 

By:     /s/ Lance F. Tucker                                 

 

 

Name:   Lance F. Tucker                                   

 

 

Title:     Treasurer                                              

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Bank and as Administrative Agent

 

 

 

 

 

By:    /s/ Deroy Scott                                  

 

 

Name:  Deroy Scott

 

 

Title:  Senior Vice President

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a

 

 

Bank and as Co-Syndication Agent

 

 

 

 

 

By:    /s/ James D. Baker, Jr.                    

 

 

Name:   James Duffy Baker, Jr.                     

 

 

Title:     Managing Director                            





 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BANK OF AMERICA, N.A., as a Bank and as

 

 

Documentation Agent

 

 

 

 

 

By:     /s/ Thomas C. Kilcrease, Jr.                  

 

 

Name:    Thomas C. Kilcrease, Jr.                   

 

 

Title:    Senior Vice President                          

 





 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a

 

 

Bank and as a Co-Syndication Agent

 

 

 

 

 

By:      /s/ Johnny L. Perry                               

 

 

Name:    Johnny L. Perry                                 

 

 

Title:   Senior Vice President                           

 





 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BRANCH BANKING AND TRUST

 

 

COMPANY, as a Bank

 

 

 

 

 

By:     /s/ Ryan T. Hamilton                           

 

 

Name:     Ryan T. Hamilton                           

 

 

Title:  Vice President                                      

 





 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

Part 1 of Schedule 1.1(B)

Part 1 - Commitments of Banks and Addresses for Notices to Banks; Lending
Offices

 

 

 




Bank

Amount of
Commitment for Revolving Credit Loans




Ratable Share

PNC Bank, National Association

101 South Fifth Street

Louisville, Kentucky 40202

Attn:  Deroy Scott

Telephone: (502) 581-7821

Telecopy: (502) 581-7904

$130,833,334.00

26.166666800%

 

 

 

JPMorgan Chase Bank, N.A.

416 W. Jefferson

Louisville, KY  40202

Attn:  Matt Multerer

Telephone: (502) 566-8431

Telecopy: (502) 566-2367

$130,833,334.00

26.166666800%

 

 

 

U.S. Bank National Association

One Financial Square

Louisville, KY 40202

Attn:  Johnny L. Perry

Telephone: (502) 562-6248

Telecopy: (502) 562-6460

$105,000,000.00

21.000000000%

 

 

 

Bank of America, N.A.

414 Union Street

TN1-100-04-04

Nashville, TN  37219

Attn:  Thomas Kilcrease

Telephone: (615) 749-3926

Telecopy: (615) 749-4762

$91,666,666.00

18.3333332%

 

 

 

Branch Banking and Trust Company

2600 East Point Parkway, Suite 103

Louisville, KY  40223-5151

Attn:  Greg Branstetter

Telephone: (502) 614-4246

Telecopy: (502) 253-2809

$41,666,666.00

8.3333332%

 

 

 

Total

$500,000,000.00

100.000000000%



 

 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

PRELIMINARY CLOSING AGENDA

This Preliminary Closing Agenda contains the documents to be delivered in
connection with a second amendment to an amended and restated credit facility
provided to Papa John's International, Inc., a Delaware corporation (the
"Borrower"), by PNC Bank, National Association ("PNC Bank") and various other
financial institutions from time to time (PNC Bank and such other financial
institutions are each, a "Bank" and collectively, the "Banks"), with PNC Bank,
as administrative agent for the Banks (in such capacity, the "Agent") and PNC
Capital Markets LLC, a Pennsylvania limited liability company, as joint lead
arranger and joint bookrunner.

 

.

 

 

 

 

No.

 

LOAN DOCUMENTS

 

1.

Second Amendment to First Amended and Restated Credit Agreement (the "Credit
Agreement"), by and among the Borrower, Papa John's USA, Inc., a Kentucky
corporation ("Papa John's USA"), Preferred Marketing Solutions, Inc., a Kentucky
corporation (f/k/a Papa John's Support Services, Inc.) ("Preferred Marketing"),
Capital Delivery, Ltd., a Kentucky corporation ("Capital Delivery"), Risk
Services Corp., a Kentucky corporation ("Risk Services"), PJ Food Service, Inc.,
a Kentucky corporation ("PJ Food"), Trans Papa Logistics, Inc., a Kentucky
corporation ("Trans Papa") (Papa John's USA, Preferred Marketing, Capital
Delivery, Risk Services, PJ Food and Trans Papa are each, a "Guarantor" and
collectively, the "Guarantors") (the Borrower and the Guarantors are
collectively, the "Loan Parties"), the Banks and the Agent (the "Second
Amendment").

2.

Third Amended and Restated Revolving Credit Note, made by the Borrower to PNC
Bank in the principal amount not to exceed One Hundred Thirty Million Eight
Hundred Thirty-Three Thousand Three Hundred Thirty-Four and 00/100 US Dollars
(US $130,833,334.00).

3.

Third Amended and Restated Revolving Credit Note, made by the Borrower to
JPMorgan Chase Bank, N.A. in the principal amount not to exceed One Hundred
Thirty Million Eight Hundred Thirty-Three Thousand Three Hundred Thirty-Four and
00/100 US Dollars (US $130,833,334.00).

4.

Third Amended and Restated Revolving Credit Note, made by the Borrower to U.S.
Bank, National Association in the principal amount not to exceed One Hundred
Five Million and 00/100 Dollars ($105,000,000.00).

5.

Third Amended and Restated Revolving Credit Note, made by the Borrower to Bank
of America, N.A.  in the principal amount not to exceed Ninety-One Million Six
Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 00/100.

6.

Third Amended and Restated Revolving Credit Note, made by the Borrower to Branch
Banking and Trust Company in the principal amount not to exceed Forty-One
Million Six Hundred Sixty-Six Thousand Six Hundred Sixty Six and 00/100.

 

 

 

 

--------------------------------------------------------------------------------

 



 

ORGANIZATIONAL DOCUMENTS

 

Borrower

7.

Good Standing Certificates of the Borrower from the Secretary of State of the
Commonwealth of Kentucky and certain other material jurisdictions.

 

 

8.

Certificate of Secretary of the Borrower as to (i) resolutions of its Board of
Directors authorizing the Borrower to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Incorporation or Bylaws.

 

Papa John's USA

9.

Good Standing Certificates of Papa John's USA from the Secretary of State of the
Commonwealth of Kentucky and certain other material jurisdictions.

 

 

10.

Certificate of the Corporate Assistant Secretary of Papa John's USA as to (i)
resolutions of its Board of Directors authorizing it to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.

 

Preferred Marketing

11.

Good Standing Certificates of Preferred Marketing from the Secretary of State of
the Commonwealth of Kentucky.

12.

Certificate of the Corporate Assistant Secretary of Preferred Marketing as to
(i) resolutions of its Board of Directors authorizing it to enter into the
Second Amendment and all related documents, (ii) incumbency, and (iii) no
amendments to its Certificate of Incorporation or Bylaws.

 

Capital Delivery

13.

Good Standing Certificates of Capital Delivery from the Secretary of State of
the Commonwealth of Kentucky.

14.

Certificate of the Corporate Assistant Secretary of Capital Delivery as to (i)
resolutions of its Board of Directors authorizing it to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws

 

Risk Services

15.

Good Standing Certificates of Risk Services from the Secretary of State of the
Commonwealth of Kentucky.

16.

Certificate of the Corporate Assistant Secretary of Risk Services as to (i)
resolutions of its Board of Directors authorizing it to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.

 

 

--------------------------------------------------------------------------------

 



 

PJ Food

17.

Good Standing Certificates of PJ Food from the Secretary of State of the
Commonwealths of Kentucky and certain other material jurisdictions.

18.

Certificate of the Corporate Assistant Secretary of PJ Food as to (i)
resolutions of its Board of Directors authorizing it to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.

 

Trans Papa

19.

Good Standing Certificates of Trans Papa from the Secretary of State of the
Commonwealth of Kentucky and the State of New Jersey.

20.

Certificate of the Corporate Assistant Secretary of Trans Papa as to (i)
resolutions of its Board of Directors authorizing it to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.

 

RELATED DOCUMENTS

21.

UCC-11 Lien Searches or equivalent searches (including UCC's and taxes (to the
extent tax liens are filed at the state level)) at the state level with respect
to certain material locations of the Loan Parties (collectively, the "Lien
Searches").

22.

Fully-executed copy of all UCC-3 Termination Statements and any other releases
that may be necessary to satisfy any and all existing liens on the assets of the
Loan Parties or disclosed by the Lien Searches which are not permitted pursuant
to the terms of the Credit Agreement, if any (including, payoff letters, if
applicable), all in form and substance satisfactory to the Agent.

23.

Opinion of Counsel to the Loan Parties, in form and substance satisfactory to
the Agent and the Banks.

24.

Officer's Certificate of each Loan Party, as of the closing date, regarding no
material adverse change, the accuracy of representations and warranties,
compliance with covenants, no defaults, etc.

 

 

 

--------------------------------------------------------------------------------